DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/20 has been entered.
 
Drawings
The drawings filed 6/8/18 are acceptable to the examiner.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-11, 20 directed to invention(s) non-elected and treated as an election without traverse (MPEP § 818.01(a)) because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement.  Accordingly, claims 1-11, 20 have been cancelled.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please cancel claims 1-11, 20.

REASONS FOR ALLOWANCE
Claims 12-19, 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art, either alone or in combination, does not disclose or render obvious the socket includes a locking mechanism that is moveable relative to the main housing and the access shaft and that is operably connected to at least one movable engagement member that extends into the access shaft and is configured to traverse a groove formed in a housing of the inserted fiber plug, the groove defining a closing path; b. manipulating the locking mechanism to cause traversal of the engagement member within the groove along a first section of the closing path; c. manipulating the locking mechanism to cause traversal of the engagement member within the groove along  a second section of the closing path to an end position that results in a friction-locked connection of the optical fiber plug within the access shaft in combination with the rest of claim 12.
It is noted that claim 12 is allowable because the unique combination of each and every specific element stated in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mr. Michael Mooney whose telephone number is 571-272-2422.  The examiner can normally be reached during weekdays, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic


/MICHAEL P MOONEY/Primary Examiner, Art Unit 2874